Execution Version


AMENDMENT NO. 1
TO
TRANCHE A WARRANTS TO PURCHASE COMMON STOCK AND TRANCHE B WARRANTS TO PURCHASE
COMMON STOCK


This Amendment No. 1 to Tranche A Warrants to Purchase Common Stock and Tranche
B Warrants to Purchase Common Stock (this “Amendment”) is entered into effective
as of November 30, 2011 (the “Effective Date”), by and among Genesis Biopharma,
Inc., a Nevada corporation (the “Company”), and the parties set forth on the
signature page hereto as the “Holders” (the “Holders”).


Background


A. The Company and the Holders are the parties to the (A) Tranche A Warrants to
Purchase Common Stock (the “Tranche A Warrants”) and (B) Tranche B Warrants to
Purchase Common Stock (the “Tranche B Warrants”).


B. The Holders own all of the currently outstanding Tranche A Warrants and
Tranche B Warrants.


C. The Company and the Holders wish to amend the Tranche A Warrants and the
Tranche B Warrants as set forth in this Amendment.


Agreement


The Company and the Holders agree as follows:


1. Section 1(b) of the Tranche A Warrant is hereby deleted in its entirety and
replaced by the following:


“(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $1.25,
subject to adjustment as provided herein. Notwithstanding the foregoing, if at
any time after the Issuance Date the Company consummates an equity financing for
gross proceeds of at least $10,000,000, or the Company issues securities to any
consultants, officers, directors, employees or third parties, for a price per
share that is below the fair market value of the Common Stock as measured by the
Closing Sale Price on the date of issuance, the Exercise Price shall be adjusted
to the lesser of (i) $1.25 and (ii) eighty percent (80%) of the purchase price
per share of Common Stock payable by the investors in such subsequent equity
financing.”
 
2. Section 1(b) of the Tranche B Warrant is hereby deleted in its entirety and
replaced by the following:
 
“(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $1.25,
subject to adjustment as provided herein. Notwithstanding the foregoing, if at
any time after the Issuance Date the Company consummates an equity financing for
gross proceeds of at least $10,000,000, or the Company issues securities to any
consultants, officers, directors, employees or third parties, for a price per
share that is below the fair market value of the Common Stock as measured by the
Closing Sale Price on the date of issuance, the Exercise Price shall be adjusted
to the lesser of (i) $1.25 and (ii) eighty percent (80%) of the purchase price
per share of Common Stock payable by the investors in such subsequent equity
financing.”
 
 
1

--------------------------------------------------------------------------------

 


3. Section 16(h) of each of the Tranche A Warrants shall be deleted in its
entirety and replaced with the following:


“(n) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan, provided that the issuance is
effectuated at a price per share that is no less than the fair market value of
the Common Stock at the time of such issuance, as measured by the Closing Sale
Price for the Common Stock on the date of such issuance; (ii) upon conversion of
the Notes or the exercise of the Warrants; (iii) in connection with the payment
of any Interest Shares on the Notes; (iv) in connection with any strategic
acquisition or transaction by the Company, whether through an acquisition of
stock or a merger of any business, assets or technologies, joint venture,
corporate partnering arrangement, or otherwise, the primary purpose of which is
not to raise equity capital; and (v) upon exercise of any Options or Convertible
Securities which are outstanding on the day immediately preceding the
Subscription Date, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Subscription
Date.”


4. Section 16(h) of each of the Tranche B Warrants shall be deleted in its
entirety and replaced with the following:


“(n) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan, provided that the issuance is
effectuated at a price per share that is no less than the fair market value of
the Common Stock at the time of such issuance, as measured by the Closing Sale
Price for the Common Stock on the date of such issuance; (ii) upon conversion of
the Notes or the exercise of the Warrants; (iii) in connection with the payment
of any Interest Shares on the Notes; (iv) in connection with any strategic
acquisition or transaction by the Company, whether through an acquisition of
stock or a merger of any business, assets or technologies, joint venture,
corporate partnering arrangement, or otherwise, the primary purpose of which is
not to raise equity capital; and (v) upon exercise of any Options or Convertible
Securities which are outstanding on the day immediately preceding the
Subscription Date, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Subscription
Date.”


5. Except as expressly set forth in the preceding Sections 1 through 4, each of
the Tranche A Warrants and the Tranche B Warrants shall remain in full force and
effect.


4. Each Holder represents and warrants to the Company that this Amendment has
been duly authorized, executed and delivered by him, her or it and constitutes
his, her or its legal, valid and binding obligation, enforceable against him,
her or it in accordance with its terms.


5. The Company represents and warrants to the Holders that this Amendment has
been duly authorized, executed and delivered by the Company and constitutes the
Company’s legal, valid and binding obligation, enforceable against the Company
in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 
 
6. This Amendment may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.


7. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES WHICH MIGHT CAUSE THE LAWS OF ANY OTHER JURISDICTION TO BE
APPLIED.


 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Holders have duly executed this
Amendment effective as of the Effective Date.




COMPANY:
 
HOLDER:
         
GENESIS BIOPHARMA, INC.
 
Ayer Capital Partners Master Fund, L.P.
         
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
            
HOLDER:
 
HOLDER:
         
Epworth-Ayer Capital
 
Bristol Investment Fund, Ltd.
         
By:
   
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
         
HOLDER:
               
Ayer Capital Partners Kestrel Fund, LP
               
By:
 
     
Name:
 
     
Title:
 
     



 
4

--------------------------------------------------------------------------------

 
